ORDER

PER CURIAM.
AND NOW, this 10th day of October, 2012, the Order of the Commonwealth Court is REVERSED, to the extent that it ordered that the signatures unaccompanied by a designation of the year of signing must be stricken from the nomination *1045papers. For the reasons set forth in the dissenting opinion of Senior Judge Colins, such omissions in the context of this particular ease do not constitute material defects warranting the removal of the signatures. Moreover, the interspersal of the challenged signatures among others dated in 2012 supports a common sense deduction that the challenged signatures also occurred in that year and negates any concern that the omissions “call into question the identity of the signatory or compromise the integrity of the election process.” In re Nomination Petition of Gales, — Pa. -, 54 A.3d 855, 859 (2012).
Further, consistent with the Commonwealth Court’s explanation in its Supplemental Opinion of September 28, 2012, the reversal of its order pertaining to these 1,424 signatures will result in the dismissal of the objections to the nomination papers. Accordingly, we need not address the merits of the additional issue raised on appeal to resolve the matter in a timely fashion.
The case is remanded for further proceedings. Jurisdiction is relinquished.